Citation Nr: 1606404	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right leg amputation.

2.  Entitlement to service connection for a liver disability, to include hepatitis, due to exposure to chemicals in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2014.  

The issue of entitlement to service connection for hepatitis has been recharacterized as service connection of a liver disability in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2015, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Leg Amputation

The Veteran seeks service connection for right leg amputation.  She testified that the leg was amputated after an automobile accident that occurred during authorized travel from a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  See Hearing transcript (Aug. 2014).

Pursuant to the Board's February 2012 remand, the RO requested that the Veteran provide authorization and consent to release information to VA for University of Chicago Hospital and Loyola University Hospital, as well as any other private healthcare provider who has treated the Veteran's right leg; however, the Veteran has yet to respond.  The available VA treatment records show that the Veteran's right leg was amputated at a private medical facility following an automobile accident on December 13, 1986.  See, e.g., VA treatment record (March 9, 1987).  Further development is needed to determine the dates of the Veteran's ACDUTRA and/or INACDUTRA, during December 1986.  Upon remand, the RO should also request that the Veteran provide authorization and consent to release information to VA for University of Chicago Hospital and Loyola University Hospital.

Liver Disability

The Veteran seeks service connection for a liver disability.  The Veteran testified that she has experienced severe rash, diarrhea, nerves, and eating problems since service.  These symptoms are present in service and post-service treatment records.  As to hepatitis, a post-service treatment record shows that the Veteran's past medical history was significant for hepatitis A in 1980, that is, during active duty, but in August 2015 a VA medical professional opined that 2008, 2009 and 2010 VA records are silent as to liver dysfunction and that lab results were negative for hepatitis in 1986 and 2007.  As the evidence suggests that the Veteran may have a current disability related to service, VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's periods of ACDUTRA or INACDUTRA, if any, for the month of December 1986.  If the Veteran did not perform ACDUTRA or INACDUTRA in December 1986, or records of such are not available, then a formal finding to that effect must be made.

2.  Contact the Veteran and request authorization and consent to release information to VA for University of Chicago Hospital and Loyola University Hospital, as well as any other private healthcare provider who has treated the Veteran's right leg and/or liver disabilities.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to right leg amputation, liver disability, or chemical exposure during military service.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.   

The examiner is to diagnose any liver disability the Veteran has had at any time during the pendency of this appeal, even if such disorder has now resolved.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed liver disability is related to the Veteran's active service, to include her report of symptoms since service and exposure to chemicals at Fort McClellan.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




